Citation Nr: 0033388	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  00-16 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for otitis media.

2. Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel





INTRODUCTION


The veteran had active duty from October 1954 to September 
1956, and subsequent reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania that denied the veteran's claim of 
entitlement to service connection for otitis media and 
hearing loss.  A notice of disagreement was received in 
September 1999.  A statement of the case was issued in 
October 1999.  A substantive appeal was received from the 
veteran in July 2000. 


REMAND

The veteran contends that service connection is warranted for 
hearing loss and otitis media.  Applicable law provides that 
service connection will be granted if it is shown that a 
particular disease or injury was incurred or aggravated 
during active duty or active duty for training.  Service 
connection may also be granted for disability resulting from 
an injury incurred or aggravated during inactive duty 
training.  38 U.S.C.A. §§ 101(2), (24), 1110, 1131 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.303 (2000).  Certain chronic 
conditions, including sensorineural hearing loss, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

Recently, Congress amended 38 U.S.C.A. § 5107 (and amended or 
added other relevant provisions) to reflect that VA has a 
duty assist a claimant in developing all facts pertinent to a 
claim for benefits.  Such duty includes requesting 
information as described in 38 U.S.C.A. § 5106, as well as 
the accomplishment of a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.  A claim may be decided without providing such 
assistance only when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement, 
or the record includes medical evidence sufficient to 
adjudicate the claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

Initially, the Board notes that while the medical evidence of 
record reflects that the veteran has been diagnosed with 
moderate to severe bilateral hearing loss, none of this 
evidence contains a definitive opinion as to whether this 
disorder was caused by his military service.  In this regard, 
the Board notes that the veteran's service medical records 
reflect that he was diagnosed with defective hearing in 
October 1960 while in the United States Army Reserves (USAR).  
The Board notes that from a review of the claims folder, the 
dates and character of the veteran's reserve service is 
unclear.   

Further, the Board notes that there is no medical indication 
as to whether the veteran currently suffers from otitis 
media.  In this regard, it is pointed out that the veteran's 
service medical records reflect that he was diagnosed with 
and treated for otitis media in December 1954.  

Under these circumstances, the Board finds that a VA 
examination by an otolaryngologist (an ear, nose, and throat 
physician) should be accomplished in order to obtain an 
opinion with respect to the etiology of any currently 
diagnosed bilateral hearing loss and to determine whether the 
veteran currently suffers from otitis media related to 
service.  Further, the RO should attempt to verify the 
veteran's reserve service dates and undertake other 
development deemed appropriate and consistent with the 
Veterans Claims Assistance Act of 2000.  

Accordingly, this case is REMANDED for the following:


1. The RO should attempt to verify, 
through official channels, the 
veteran's period(s) of reserve 
service.  An attempt should then be 
made to obtain any reserve service 
medical records of the veteran not 
already of record.

2. The veteran should be afforded a VA 
ear, nose, and throat examination to 
determine the etiology and severity of 
the veteran's bilateral hearing loss 
and otitis media, if diagnosed.  The 
claims folder and a copy of this 
remand should be made available to the 
examiner for review before the 
examination.  The examiner should 
indicate whether the veteran currently 
suffers from hearing loss and/or 
otitis media, and if so, whether it is 
as least as likely as not that either 
disability is the result of any injury 
or incident that occurred during 
active duty service or during reserve 
service. 

3. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations 
and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered. 

4. After completion of the foregoing, and 
after undertaking any further 
development deemed warranted by the 
record, the RO should review these 
claims on appeal in light of all 
pertinent evidence and legal 
authority, to specifically include 
that cited to herein.  The RO must 
review these claims on the merits, and 
provide adequate reasons and bases for 
its determinations, addressing all 
issues and concerns that were noted in 
this REMAND.  

5. If either or both of the claims on 
appeal continue(s) to be denied, the 
veteran and his representative must be 
furnished a supplemental statement of 
the case and be given an opportunity 
to submit written or other argument in 
response thereto before the claims 
file is returned to the Board for 
further appellate consideration. 


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. A. MARKEY
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





